Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Accordingly claims 1,2, 4-27 are pending with claims 2, 9-13 and 17-27 withdrawn. Claims 1, 4-8 and 14-16 are examined herein. 

Subject Matter of the Present Invention
The present invention is directed to a “method for locally hot but globally cold nuclear fusion” (preamble claim 1). The current invention may “provide solutions to the problems in the art that have not yet been fully identified, appreciated or solved by conventional nuclear processes and technologies” ([0010]) and has an asserted utility of “positive energy output” ([0010]). As disclosed in the instant specification, “in comparison with conventional globally hot fusion processes, the deuterated fuel remains globally cold, although at temperatures sufficient to deliver heat energy to the external domain” ([0015]). 

Background
Nuclear Fusion Basics: Nuclear fusion is defined as a process in which two or more atomic nuclei combine to form different atomic nuclei. According to Coulomb’s law, like electrostatic charges repel one another and the repulsive force grows exponentially as the distance between two like charges decrease. Because nuclear fusion requires at least two positively-charged protons to assume a distance of near zero, the repulsive force working against the process of nuclear fusion is enormous. Therefore, to achieve nuclear fusion, a tremendous amount of energy must be input into the fusion reactor to overcome the repulsive force between atomic nuclei. 
Low-Energy Nuclear Fusion: Cold fusion, also known as low-energy nuclear reactions (LENR), attempts to achieve nuclear fusion at temperatures less than those known to provide sufficient energy to achieve fusion reactions. Like thermonuclear fusion, there are various theorized LENR strategies. Culminating in a 2019 publication, a multi-year, multi-disciplinary, comprehensive study of several LENR schemes “found no evidence of anomalous effects claimed by proponents of cold fusion that cannot be otherwise explained prosaically” (see Berlinguette Pg. 45). Berlinguette summarizes this area of research, noting “[r]eports that screening can enhance ion penetration through the Coulomb barrier by many orders of magnitude make screening highly relevant to our pursuit of fusion at low energies (Box 1 on pp. 48; see also Fig. 5 on pp. 49). Another study concludes “[t]he experimental errors for these low-energy data are still too large to drawn any meaningful conclusions” (Assenbaum at pp. 467). Moreover, a 2004 review conducted by the Department of Energy found "the occurrence of low energy nuclear reactions is not conclusively demonstrated by the evidence presented" (pp. 4), echoing the conclusions of a similar study conducted in 1989.

Response to Arguments
Applicant’s arguments filed 03/28/2022 have been fully considered but are not persuasive. Applicant argues that the Examiner has misunderstood and/or misconstrued the Specification and Claims, and therefore failed to establish prima facie showing of no specific and substantial credible utility. 

Argument A: Applicant argues that the examiner has misunderstood and/or misconstrued the invention (Pg. 11). 
The present invention is directed to a “method for locally hot but globally cold nuclear fusion” (preamble claim 1) and comprises providing deeply screened target particles within a metal lattice at energies below 1 electron volt (eV) and subjecting the fuel to hot energetic neutrons at energies of 1 keV or more (claim 1). As described in the specification, “the word ‘cold’ describes particles at approximately room temperature, ambient temperature, or another temperature substantially below 1 eV” and “the word ‘hot’ describes particles at substantially higher energy than ‘cold’ particles (e.g., tens, hundreds, thousands, or millions of eV, or even more)” ([0012]). The specification further states that “the combined process of some embodiments could be described as ‘locally hot- globally cold’ in contract with other fusion processes in which the fuel itself is globally hot and entirely ionized (‘locally hot – globally hot’)” ([0015]). Accordingly, the invention is a result of a low-energy nuclear reaction (LENR), also known as cold fusion, an attempt to achieve nuclear fusion at temperatures less than those known to provide sufficient energy to achieve fusion reactions. 
Referring to the process or method as lattice confined fusion (LCF) does not refute the fact that the invention is cold fusion. As is known by those having ordinary skill in the art, overcoming the Coulomb barrier to achieve critical ignition for nuclear fusion is only known to occur at extremely high kinetic energies1: “The temperatures required to overcome the coulomb barrier for fusion to occur are so high as to require extraordinary means for their achievement. Such thermally initiated reactions are commonly called thermonuclear fusion. With particle energies in the range of 1-10keV, the temperatures are in the range of 107–108 K.” Thermonuclear fusion relies on extremely high temperatures to overcome the strong electrostatic repulsion between positively charged nuclei. 
Lattice confinement fusion attempts to accomplish fusion reactions with the fuel confined in the space (i.e., the metal lattice) between the atoms of a metal. The metal lattice loaded with the fuel is cold or at ambient temperature. LCF attempts to use the electron screening effect to reduce electrostatic repulsion. In theory, such “screening allows adjacent fuel nuclei to approach one another more closely, reducing the chance they simply scatter off one another, and increasing the likelihood that they tunnel through the electrostatic barrier promoting fusion”2. LCF does not rely on extremely high temperatures to overcome the electrostatic barrier and as such lattice confined fusion is purely another term to describe cold fusion.
Moreover, while LCF may be an exciting breakthrough in nuclear science, the examiner respectfully disagrees that “it is so well understood” (remarks pg. 11). As stated in NASA’s published article (exhibit 1) “any practical application of LCF will require efficient, self-sustaining reactions. Our work represents just the first step toward realizing that goal.” (Pg. 22). Another study conducted by NASA concludes2 ““The current findings open a new path for initiating fusion reactions for further study within the scientific community.”

Argument B: Applicant argues that the present invention contains a specific and substantial credible utility (Pg. 13). 
Fusion occurring at lower-than-accepted temperatures is not a phenomenon currently accepted by mainstream scientists. The cited publications that Applicant allege undermine the examiner’s factual basis do not support Applications invention of a method for nuclear fusion capable of producing excess energy.  Exhibit 2 is a theoretical paper with a detailed mathematical and theoretical discussion of electron screening and the foundation of LCF (Pg. 12: “we provide a theoretical framework for d-D nuclear fusion reaction in high-density cold fuel nuclei embedded in metal lattices”). This is not the same as conclusively demonstrating an operable device or method, and or a scientific consensus that application method for generating a cold fusion reaction can be predicted and measured. Exhibit 2 does not provide any experimental testing. 
Exhibit 3 provides experimental testing and results, it bears no nexus to the invention as claimed and since it does not provide experimental evidence of the claimed invention, it cannot be used to establish that the invention works as claimed. Amended claim 1 requires subjecting a cold deeply screened fuel to hot energetic neutrons wherein the deeply screen fuel comprises a liquid deuterium arranged within the metal lattice. Exhibit 3 does not does not discuss using a deeply screened fuel comprising a liquid deuterium within the metal lattice. The study concluded that, “the current tests demonstrate the feasibility of initiating fusion reactions with simple, relatively inexpensive equipment. Ideally, these experiments should be repeated in the future with a pulsed beam to further validate the d-D fusion reactions” (Pg. 12). Exhibit 3, however, does not provide evidence of a cold fusion reaction capable of generating a positive energy output.  
The scientific community does not view LENR as credible because decades of research have failed to conclusively demonstrate an operable device or method. The examiner notes that two published articles, both of which the inventor of the instant application is an author of, does not demonstrate a scientific consensus to support cold fusion through lattice confinement. Applicant has not provided any persuasive evidence demonstrating a scientific consensus and there is no evidence of record to support Applicant’s claims that the invention is capable of operating as indicated or capable of producing excess heat. A person of ordinary skill in the art would not be able to achieve nuclear cold fusion by following the teachings of the present invention. 
A prima facie showing of no specific and substantial credible utility must establish that it is more likely than not that a person skilled in the art would not consider credible any specific and substantial utility asserted by the applicant for the claimed invention. The showing must contain the following elements: (i) an explanation that clearly sets forth the reasoning used in concluding that the asserted specific and substantial utility is not credible; (ii) support for factual findings relied upon in reaching this conclusion; and (iii) an evaluation of all relevant evidence of record, including utilities taught in the closest prior art. As shown above, the examiner has clearly met this burden.
(i) The examiner clearly explained that the present invention is directed to LENR.
(ii) The examiner considered a litany of references that establish that the mainstream scientific community has concluded that LENR schemes fail to achieve nuclear fusion, thereby establishing that a skilled artisan would view the asserted utility of the present invention as incredible.
(iii) The examiner has explained why the purported experimental results and publications relied upon by Applicant to overcome the finding of incredible utility fail to outweigh the factual basis by which a skilled artisan would have cause to doubt the present invention’s utility.

Because the present invention “contravenes” established scientific principles and beliefs (OA para 8-10 ), a skilled artisan would require substantial evidence that the present invention operates as intended and therefore has utility. The evidence supplied does not outweigh all the other evidence such that a skilled artisan would consider it more likely that not that the asserted utility of the present invention is credible. As stated in MPEP 2164.07(I)(c), there is no predetermined amount or character of evidence that must be provided by an applicant to support an asserted utility. Rather, the character and amount of evidence needed to support an asserted utility will vary depending on what is claimed (Ex parte Ferguson, 117 USPQ 229, 231 (Bd. App. 1957)), and whether the asserted utility appears to contravene established scientific principles and beliefs. In re Gazave, 379 F.2d 973, 978, 154 USPQ 92, 96 (CCPA 1967); In re Chilowsky, 229 F.2d 457, 462, 108 USPQ 321, 325 (CCPA 1956).
Applicant’s arguments with respect to the 35 USC 101 and 112(a) rejections have been fully considered but are not persuasive for the above described reasons. However, upon further review, the amended claim language introduces a new 112(a) rejection. 
Applicant’s arguments, in view of the amended claim language, with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive. The 112(b) rejections have been withdrawn. 
Applicant’s arguments with respect to the 35 USC 103 rejections have been fully considered. The arguments are directed toward the amended claim language and are therefore addressed below. 

Specification
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The specification is objected to under 35 U.S.C. 112(a) as failing to provide an adequate written description of the invention and further for failing to provide an enabling disclosure. 
As set forth in MPEP 2107 (MPEP 2107.02(IV)), examination requires a review of the claims and the supporting written description to determine if the application has asserted for the claimed invention any specific and substantial utility that is credible. If no assertion of specific and substantial utility for the claimed invention made by the applicant is credible, and the claimed invention does not have a readily apparent well-established utility, a rejection of the claim(s) under 35 U.S.C. 101 on the grounds that the invention as claimed lacks utility is proper. A prima facie showing of no specific and substantial credible utility must establish that it is more likely than not that a person skilled in the art would not consider credible any specific and substantial utility asserted by the applicant for the claimed invention. The prima facie showing must contain the following elements: (i) an explanation that clearly sets forth the reasoning used in concluding that the asserted specific and substantial utility is not credible; (ii) support for factual findings relied upon in reaching this conclusion; and (iii) an evaluation of all relevant evidence of record, including utilities taught in the closest prior art.
The asserted utility of the present invention is for a method of “locally hot but globally cold fusion” (preamble of claim 1), and the specification states that the disclosed invention is for a “positive energy output” ([0010]) and “to deliver heat energy to the external domain” ([0015]). 
There is no reputable evidence of record to support the claim that the present invention involves nuclear fusion (“locally hot-globally cold”, [0015]); nor does the Specification provide acceptable evidence that the invention is capable of operating as indicated or capable of producing excess heat (“Heat generated by the nuclear reactions is then used to perform work, such as to produce electric power”, [0381]).  Further, there is no evidence to support that the alleged process may “facilitate achieving and sustaining nuclear reactions” ([0084]). 
The specification does not enable the skilled artisan to achieve nuclear cold fusion and generate net energy by “providing cold deeply screened fuel” through “subjecting the deeply screened fuel to hot energetic neutrons at energies of 1 keV”, as recited in claim 1. 
In the Background Art (Specification, page 2-5), Applicant details how previous attempts at obtaining a maintained, exothermic nuclear fusion reaction have failed:
“process-specific physical mechanisms leading to losses also make practical hot fusion impossible to date” ([0006])

“Currently, confinement time and plasma temperature conditions have been insufficient in both inertial confinement fusion (ICF) and magnetic confinement fusion (Tokamaks) in order to achieve positive power output. In other words, such reactors consume more energy than they produce” ([0006])

“using such deuteron accelerators to produce heat, for example, is highly inefficient and impractical” ([0007])

Despite the failures of others hitherto, Applicant asserts the utility of the claimed method to be nuclear fusion reactions producing a net energy gain for the practical applications of producing “electrical power via a generator” ([0381], Fig. 14: 1470).  
Therefore, the Specification purports to disclose a nuclear fusion method that generates a net energy gain. 
However, as noted by the attached current-state-of-the-art reference Dylla3, as recently as 2020, the largest nuclear fusion project in the world (ITER) hopes to achieve a successful fusion demonstration “for several minutes duration” by 2026 at the absolute earliest. This is with a projected cost of “greater than $10 billion.” 
Further according to the official ITER4 webpage:
“The world record for controlled fusion power is held by the European tokamak JET. In 1997, JET produced 16 MW of fusion power from 24 MW of power injected into its heating systems…ITER will not capture the power it produces as electricity, but as the first of all fusion experiments in history to produce net energy…it will prepare the way for the machine that can.”

“ITER…will be the first of all fusion experiments in history to produce net energy.”

When the most advanced nuclear fusion reactor in the world is only hoping to be the first such experiment to create more energy than it consumes (“net” energy gain), then Applicant’s claims to be in possession of a nuclear fusion reactor that already achieves a net energy gain appear to be wishful thinking at best. 
As is known by those having ordinary skill in the art, overcoming the Coulomb barrier to achieve critical ignition for nuclear fusion is only known to occur at extremely high kinetic energies, i.e., extremely high temperatures, such as those present on the sun. Georgia State University5 explains: 
“The temperatures required to overcome the coulomb barrier for fusion to occur are so high as to require extraordinary means for their achievement. Such thermally initiated reactions are commonly called thermonuclear fusion. With particle energies in the range of 1-10keV, the temperatures are in the range of 107–108 K.”

The “method” claimed by Applicant is not capable of producing or sustaining such reaction. Rather, the present invention is directed to cold fusion, also known as low energy nuclear reactions (LENR).  
The disclosed invention falls into the realm of LENR as the specification repeatedly indicates that the nuclear fusion occurs in a low-temperature environment (“globally hot- locally cold fusion”; ‘cold’ describes particles at approximately room temperature, ambient temperature, or another temperature substantially below 1 eV (e.g., temperatures in which metals could remain in gaseous, solid, or liquid states”, [0012], [0015]).
The presumption that the nuclear fusion may occur in a low-temperature environment is wholly unsupported by modern nuclear and plasma physics. Examiner cannot find, and Applicant has not supplied, any reputable and peer-reviewed papers published in which the Applicant’s theory for producing sustainable nuclear fusion reactions enhanced by electron screening has been substantiated.  
Accordingly, a skilled artisan would doubt that the present invention possess a credible utility based on the prevailing scientific community view of LENR. A 2004 review conducted by the Department of Energy6 found "the occurrence of low energy nuclear reactions is not conclusively demonstrated by the evidence presented" (pp. 4), echoing the conclusions of a similar study conducted in 1989. Similarly, authors Berlinguette et al. of "revisiting the cold case of cold fusion," explored three experimental set-ups to generate cold fusion. "None found evidence of fusion7”.
Scientists have theorized that electron screening could lead to enhanced hydrogen-lithium fusion rates at energies on the order of several keV (i.e., within the claimed range), but these publications stop short of demonstrating that nuclear fusion does occur at this energy range8,9,10. Berlinguette summarizes this area of research, noting "[r]eports that screening can enhance ion penetration through the Coulomb barrier by many orders of magnitude make screening highly relevant to our pursuit of fusion at low energies" (Box I on pp.48; see also Fig. 5 on pp. 49). Another study concludes "[t]he experimental errors for these low energy data are still too large to draw any meaningful conclusions" (Assenbaum at pp. 467). 
 “It is in the nature of astrophysics that many of the processes and most of the objects one tries to understand are physically inaccessible. Thus, it is important that those aspects that can be studied in the laboratory be rather well understood. The electron-screening effect on fusion reactions addresses one such aspect: the observed effect under laboratory conditions is presently not understood” (Strieder11 at pp. 461). While “[I]mpressive progress has been achieved in the knowledge of nuclear reactor rates,” Strieder concludes that “there remains much critical work to be done in the future to arrive at reliable data for many key reactions and processes, such as the effects of electron screening on fusion reactions, where theory must pick up with the experimental progress too” (Pg. 467). 
Moreover, another study notes that while “[E]lectron screening for nuclear reactions in metals plays an unexpected and important role in enhancing reaction cross sections in the ultra-low energy region… there are still some discrepancies between experimental data from different authors” (Cruz12 Pg. 1). Cruz summarized the research of 13 different authors, none of which achieved reliable, scientific results concluding that “the mechanism of the enhancement is not fully understood” (Pg. 3). 
While the literature may offer a theory for achieving nuclear fusion similar to those disclosed in the present invention, this is not the same as concluding or demonstrating that nuclear fusion can happen at the energy levels of the present invention. There exists no evidence in the scientific literation that nuclear fusion can been achieved at the energy levels of the present invention. Therefore, a skilled artisan would doubt the credibility of the asserted utility of the present invention, because it purportedly operates at an energy regime that the scientific literature predicts is incapable of achieving nuclear fusion.

Reproducibility
The amount of guidance or direction necessary to enable an invention is inversely related to the amount of knowledge in the state of the art, as well as to the predictability of the art. In re Fisher, 427 F.2d 833,839, 166 USPQ 18, 24 (CCPA 1970); MPEP § 2164.03. The art of the present invention, a method of enhancing nuclear fusion through electron screening is too undeveloped to be considered to have a body of existing knowledge associated with it, much less predictability of results. Reproducibility must go beyond one’s own laboratory. One must produce a set of instructions—a recipe—that would enable a skilled artisan to produce the same results. If reproducibility occurs only in one’s own laboratory, errors (such as systematic errors) would be suspect.  
Reproducibility of alleged low-temperature nuclear fusion results is a critical feature in determining if a disclosure adequately teaches other practitioners how to make and use an invention. Applicant’s disclosure is insufficient as to how the embodiments described therein are based upon valid and reproducible methodology.
Applicant has provided unsupported theory and speculative embodiments based upon questionable science. Therefore, such theories and the experimental results attributed to them are also questionable until such a time that Applicant rigorously proves that the suggested concepts are plausible. Since Applicant has not yet established the operability of the presently claimed invention, it is considered that the invention is lacking in utility. Given the state of the art as here discussed, it would be unreasonable to expect one skilled in the art to be able to make and use the claimed invention without undue experimentation.

Undue Experimentation
It is the Examiner’s position that an undue amount of experimentation would be required to produce an operative embodiment of Applicant’s invention.
In its present form, the disclosure is devoid of useful instruction that might enable a person skilled in the art to operate the device as claimed, in a temperature region which the literature suggests is incapable of achieving nuclear fusion.  
To determine whether a given claim is supported in sufficient detail (by combining the information provided in the disclosure with information known in the art) such that any person skilled in the art could make and use the invention as of the filing date of the application without undue experimentation, at least the following factors should be included:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

This standard is applied in accordance with the U.S. Federal Court of Appeals decision In re Wands, 858 F.2d at 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). See also United States v. Telectronics Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988), cert. denied, 490 U.S. 1046 (1989). 
Reviewing the aforementioned Wands factors, Examiner summarizes the above-elaborated explanations as to why Applicant’s invention fails to satisfy the enablement requirement: 
The breadth of the claims: Applicant’s claims to achieve “locally hot globally cold fusion” as recited in claim 1, are extremely broad as evidenced by their too-simple-to-be-true steps for the alleged cold fusion reaction (“providing cold deeply screened fuel at energies below 1 electron volt (eV) that enhances nuclear tunneling” and “subjecting the deeply screened fuel to hot energetic neutrons at energies of 1 keV or more that scatter off of target fuel particles, thereby delivering a portion of kinetic energies of the energetic neutrons to the target particles and causing local nuclear fusion within the deeply screened fuel source”) as well as the fact that this process necessarily abandons modern nuclear physics, such that the outcome of the recited structure cannot be reasonably predicted and measured. See MPEP 2164.08. 

The nature of the invention: The nature of the invention, i.e., the subject matter to which the claimed invention pertains, revolves around the viability of low-energy nuclear fusion as a substantial source of marketable commercial energy; as currently disclosed by Applicant, such viability involves a complete departure from the accepted and well-tested theories that comprise known nuclear and plasma physics, chemistry, and electromagnetism. As such, the subject matter to which the invention pertains lies outside the realm of working science. See MPEP § 2164.05(a).

The state of the prior art: The effects claimed by Applicant have not been verified by the existing body of scientific work and are, in fact, incompatible with it. See MPEP § 2164.05(a). 

The level of one of ordinary skill: The level of ordinary skill in the art cannot be ascertained because the art encompassing low-temperature nuclear fusion research lies within the realm of fringe science and subsequently does not possess a recognizable standard level of associated skill. See MPEP § 2164.05(b). 

The level of predictability in the art: Low-temperature nuclear fusion experiments are predictably unable to produce expected, reproducible, or meaningful empirical data. See MPEP § 2164.03. 

The amount of direction provided by the inventor: Applicant's underlying explanation is speculative at best. Because the knowledge in the art indicates practicing the present invention would be unsuccessful and there is no predictability in the art of low energy nuclear reactions, the specification must fill in the gaps that exist in the scientific literature. See MPEP § 2164.03. 

The existence of working examples: The specification does not disclose a working example of the claimed invention. That is, the purported results described in the specification cannot be constructed to collectively define a working example, especially given the lack of predictability in the art. At best appears as an idea for an invention and not an invention that has been reduced to practice.  See MPEP § 2164.02. 

The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The quantity of experimentation needed is infinite, as the practical guidance provided is insufficient to enable one to build or operate a working prototype of the invention, and the provided theoretical guidance is insufficient to enable one to understand the underlying sequence of phenomena required to attempt such an endeavor. See MPEP § 2164.06.

As evidenced above, the specification, in its present state, fails to teach a person having ordinary skill in the art how to make and use the invention, and the specification is therefore inadequate. The disclosed invention is not, as required by 35 U.S.C. 101, an operable invention of any practical use to the public. To be patentable, the claimed invention as a whole must be useful and accomplish a practical application. That is, it must produce a “useful, concrete and tangible result.” See In re Alappat, 33 F.3d 1526, 1544, 31 USPQ2d 1557 (Fed. Cir. 1994) and also State Street Bank & Trust Co. v. Signature Financial Group, 149 F.3d 1368, 1373-4, 47 USPQ2d 1596 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 851 (1999). The purpose of this requirement is to limit patent protection to inventions that possess a certain level of “real world” value, as opposed to subject matter that represents nothing more than an idea or hopeful concept, or subject matter that is simply a starting point for future investigation or research. For more examples of this real-world applicability requirement being applied, see Brenner v. Manson, 383 U.S. 519, 528-36, 148 USPQ 689, 693-96 (1966); In re Fisher, 421 F.3d 1365, 76 USPQ2d 1225 (Fed. Cir. 2005); In re Ziegler, 992 F.2d 1197, 1200-03, 26 USPQ2d 1600, 1603-06 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Applicant’s claimed invention is directed towards a method for producing energy for practical applications from a locally hot but globally cold fusion reaction. The production of said energy from a low-temperature fusion reaction is considered as being Applicant’s specified utility: achieve nuclear fusion (“local nuclear fusion within the deeply screened fuel”; preamble claim 1) for producing commercially viable electricity (“positive energy output” ([0010]) and “to deliver heat energy to the external domain” ([0015]).
In describing said specified utility, Applicant has set forth the inadequately supported theory that enhanced electron screening can produce and sustain thermonuclear reactions in which the nuclear processes are initiated by hot neutron scattering in localized regions of the deuterated sample. The cold fuel is deeply screened and the hot neutron allegedly tunnels through the electrostatic barrier of another, much cooler deuteron to allegedly fuse therewith ([0064]). 
This fact creates a type of deficiency in which an assertion of specific and substantial utility for the claimed invention made by an Applicant is not credible. See MPEP 2107.01(II) for further examples of the Federal courts’ treatment of inventions claiming incredible utility. The Examiner has provided a preponderance of evidence as to why the asserted operation and utility of Applicant's invention is inconsistent with known scientific principles, making it speculative at best as to whether attributes of the invention necessary to impart the asserted utility are actually present in the invention. As set forth in the objection to the specification above, there is currently no reputable evidence of record to indicate the invention has been reduced to the point of providing an operative low-temperature nuclear fusion system. See also In re Sichert, 566 F.2d 1154, 196 USPQ 209 (CCPA 1977). Accordingly, the invention as disclosed is deemed inoperable and therefore lacking in utility for its purported purpose of creating viable amounts of energy disclosed.
Claims 1, 3-8 and 14-16 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks patentable utility for the detailed reasons provided above in the specification objection that are accordingly incorporated herein.  
Claims 1, 3-8 and 14-16 are further rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility, for the reasons set forth in the above objection to the specification as well as in the section just above this one, which are accordingly incorporated herein. 
As set forth in MPEP § 2107.01(IV), a deficiency under 35 U.S.C. 101 also creates a deficiency under 35 U.S.C. 112, first paragraph. See In re Brana, 51 F.3d 1560, 34 USPQ2d 1436 (Fed. Cir. 1995). Citing In re Brana, the Federal Circuit noted, 
“Obviously, if a claimed invention does not have utility, the specification cannot enable one to use it.”


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-8 and 14-16 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, for the same reasons set forth in the above objection to the specification, which are accordingly incorporated herein. 
Claims 1, 3-8 and 14-16 are further rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed, had possession of the claimed invention.  Specifically, it is doubtful that Applicant had actual or constructive possession of the claimed device at the time of filing. 
Claims 1, 3-8 and 14-16 are still further rejected under U.S.C. 112(a) because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the same reasons set forth in the above objection to the specification as well as in the 101 section above, which are accordingly incorporated herein; as such, one skilled in the art clearly would not know how to use the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Didyk et al. “Phenomenological Nuclear Reaction Description in Deuterium-Saturated Palladium and Synthesized Structure” in view of Cooper et al. US 20110255644.  
Regarding claim 1, Didyk discloses an alleged method for locally hot but globally cold nuclear fusion (Pg. 286 “hot deuterium atoms can interact with cold deuterium in fusion processes”) , comprising: 
within a metal lattice, providing cold deeply screened fuel comprising target fuel particles at energies (Pg. 286“(1) produce deuterium atoms with increasing of pressure inside the DHPC” and “’cold’ deuterium”. The atomic (or molecular) electron cloud surrounding the target nucleus acts as a screening potential and therefore the cold fuel is deeply screened) that enhances nuclear tunneling (If applicant’s alleged process of providing deeply screened fuel enhances nuclear tunneling, then so does the “cold deuterium” of Didyk)
subjecting the deeply screened fuel to hot energetic neutrons at energies of 1 keV or more that scatter off of target fuel particles, thereby delivering a portion of kinetic energies of the energetic neutrons to the target fuel particles and causing local nuclear fusion within the deeply screened fuel source (Pg. 286 “(5) another branch of “hot” deuteron interactions is the interaction with Pd nuclei using Oppenheimer’s process with creation of large charge fission fragments and again “hot” protons; (6) such products, in their turn, can heat deuterium atoms and interact with each other with fusion processes between deuterium atoms” and Pg. 276 “the average energy transferred to deuterons should be about En = 3.4 MeV/26 = 130 keV”).
While Didyk does not explicitly disclose the cold deeply screen fuel is below 1 electron volt (eV), Didyk discloses that the fuel is “cold” deuterium and the “cold” deuterons are at rest in gas (Pg. 276). Didyk does not disclose any external heating mechanisms of the chamber and therefore suggests that the “cold” deuterium would be at ambient or room temperature.  A gas/fuel maintained at room temperature would have a temperature substantially below 1 eV (see specification [0012]). Alternately, a skilled artisan can optimize the desired temperature of the cold fuel such that it is below 1 eV based on the desired conditions for the alleged reaction.
Didyk discloses wherein the deeply screen fuel comprises pressurized deuterium (Pg. 286“(1) produce deuterium atoms with increasing of pressure inside the DHPC”) but does not disclose the deeply screened fuel comprises liquid deuterium. 
Cooper teaches a cold fusion device utilizing a deuterium fuel source that can be in a liquid or gas phase ([0010]). Cooper teaches that gas deuterium and liquid deuterium are equivalent fuels suitable for cold fusion. Therefore, it would have been obvious to substitute the gas deuterium fuel of Didyk with the liquid deuterium fuel of Cooper as the substitution of one known fuel phase for another equivalent fuel phase is within the level of ordinary skill in the art. 
Regarding claim 4, Didyk discloses all the elements of the parent claim. Didyk further discloses wherein the hot energetic neutrons are created by secondary fission processes (Pg. 268 “(5) another branch of “hot” deuteron interactions is the interaction with Pd nuclei using Oppenheimer’s process with creation of large charge fission fragments and again “hot” protons). 
Regarding claim 5, Didyk discloses all the elements of the parent claim. Didyk further discloses wherein a rate of atoms reacting within the deeply screen fuel is sufficiently low that the deuterated material maintains a chemical composition (Pg. 286: the deuterium atoms interact with the “cold” deuterium atoms. While the alleged interaction may vary the chemical composition, the deuterated atoms will inherently have a chemical composition and therefore the rate of atoms allegedly reacting with the deeply screen fuel is being interpreted as sufficiently low, since the deeply screen fuel will always have a chemical composition) or that the deeply screen fuel remains in a gaseous state (the “cold” deuterium is initially present in a gaseous state and will remain in a gaseous state irrespective of the interaction rate of the atoms). 
Regarding claim 6, Didyk discloses all the elements of the parent claim. While Didyk does not explicitly discloses wherein a total rate of nuclear reactions in an overall volume comprising the deeply screen fuel is at least 109 reactions per second per cubic centimeter, but less than 1016 reactions per cubic centimeter, a skilled artisan can optimized the desired output rate based on the alleged desired energy output thereby rending claim 6 obvious. The examiner notes that “an overall volume” is not defined, and could be any arbitrarily chosen volume portion within the chamber.  
Regarding claim 7, Didyk discloses all the elements of the parent claim. Didyk further discloses wherein a portion of atoms of the deeply screened fuel that undergo local nuclear fusion per second is 10-9 or less of a total fuel volume (the volume of an atom is magnitudes less than the total fuel volume, or the volume of the DHPC, and therefore the portion of atoms that undergo the alleged fusion per second would be less than 10-9 of a total fuel volume). The examiner additionally notes that “a total fuel volume” is not defined, and so could be any arbitrarily chosen volume portion within the chamber.
Regarding claim 14, Didyk discloses all the elements of the parent claim. Didyk further discloses controlling a nuclear reaction rate by adjusting a flux of x-rays and/or gamma rays produced by a linear accelerator (See Fig. 2, Pg. 274 “distance decreasing of γ quanta flux on the target”, i.e., the farther the distance of the accelerator the lower flux and “accelerator”). 
Regarding claim 16, Didyk discloses all the elements of the parent claim. Didyk further discloses providing a participating fissionable material to facilitate further nuclear reactions (Pg. 286 “using Oppenheimer’s process with creation of large charge fission fragments and again “hot” protons; (6) such products, in their turn, can heat deuterium atoms and interact with each other with fusion processes between deuterium atoms”). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Didyk et al. “Phenomenological Nuclear Reaction Description in Deuterium-Saturated Palladium and Synthesized Structure” in view of Cooper et al. US 20110255644and further in view of Mishin et al. US 5744919.  
Regarding claim 8, Didyk discloses all the elements of the parent claim. Didyk further discloses wherein the energetic neutrons are provided by photodisintegration of the deeply screened fuel (Pg. 287 “deuterium disintegration reactions taking place under the action of 8.8–MeV γ quanta (1) (b) with production of relatively large energy protons and neutrons”) provided by a linear accelerator (Fig. 2 and Pg. 274 “accelerator”; and Pg. 287 “MT -25 accelerator”) and the method further comprising controlling the LINAC to provide a desired photon flux at desired energy levels (Pg. 274; see Fig. 2: the photon flux energy level is controlled by changing the distance)  to provide process control and initiation (if applicants claimed method for controlling the LINAC provides process control and initiation then so does Didyk). 
While Didyk does not explicitly disclose the linear accelerator is controlled via a computing system, a skilled artisan would recognize that a linear accelerator must necessarily be connected to a computing system to function as evidenced by Mishin. Mishin teaches a linear accelerator (Fig. 4: 120) controlled via a computing system (128). Such a computing system provides the control over the average beam power (col 12 ln 65). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Didyk et al. “Phenomenological Nuclear Reaction Description in Deuterium-Saturated Palladium and Synthesized Structure” in view of Cooper et al. US 20110255644 and further in view of DeLuze US Pub 20120097532.
Regarding claim 15, Didyk discloses all the elements of the parent claim but is silent with respect using the alleged heat generated by nuclear reactions. 
DeLuze however teaches an alleged fusion device comprising using heat generated by a nuclear reaction to perform work (Fig. 25, [0339] “Heat transfer fluid is circulated by a pump between a heat exchanger and heat absorbent bath 238 which is the primary heat output for a power generator). 
The combination of the method of Didyk with the method of DeLuze would have produced a method comprising using the (alleged) heat generation by nuclear reactions in the deeply screen fuel to perform work, i.e., Applicant’s claimed invention. 
It would have been obvious to one of ordinary skill in the art to modify the method of Didyk with the heat output of DeLuze for the predictable advantage of a heat output means to produce power ([0445]) from the alleged heat generated by the alleged cold fusion reaction. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Temperatures for Fusion, Department of Physics and Astronomy, Georgia State University http://hyperphysics.phy-astr.gsu.edu/hbase/NucEne/coubar.html
        2 https://www1.grc.nasa.gov/space/science/lattice-confinement-fusion/
        3 How Long is the Fuse on Fusion? Springer Nature Switzerland AG 2020. Pages 85-86
        4 What will ITER do? iter.org/sci/Goals
        5 Temperatures for Fusion, Department of Physics and Astronomy, Georgia State University http://hyperphysics.phy-astr.gsu.edu/hbase/NucEne/coubar.html
        6 US DOE "Report of the Review of Low Energy Nuclear Reactions" 2004, available at https://www.lenr-canr.org/acrobat/ DOEreportofth.pdf. (Year: 2004)
        7 Google revives controversial cold-fusion experiments. Nature https://www.nature.com/articles/d41586-019-01683-9. 27 May 2019.
        8 Berlinguette, C.P., Chiang, YM., Munday, J.N. et al. Revisiting the cold case of cold fusion. Nature 570, 45-51 (2019). 
        9Assenbaum, H. J., Langanke, K. & Rolfs, C. Effects of electron screening on low-energy fusion cross sections. Z. Phys. A 327, 461-468 (1987).
        10 S. Engstler, G. Raimann, C. Angulo, U. Greife, C. Rolfs, U. Schröder, E. Somorjai, B. Kirch, K. Langanke, Test for isotopic dependence of electron screening in fusion reactions, Physics Letters B, Volume 279, Issues 1–2, 1992,Pages 20-24
        11 Strieder, F., Rolfs, C., Spitaleri, C. et al. Electron-screening effects on fusion reactions. Naturwissenschaften 88, 461–467 (2001).
        12 J Cruz et al 2012 J. Phys.: Conf. Ser. 337 012062